DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “wherein for a pair of first positioning 5member and second positioning member”, which it seems the Applicant is using a singular tense to represent a plurality of items when they state a pair (plural) of first positioning member (singular); The Examiner would suggest claiming “wherein for a pair of first positioning 5members and second positioning members….” to obviate the objection.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumi (US 5,193,355).

Regarding claim 1, Matsumi (US 5,193,355) shows a housing (1, Fig. 6) assembly comprising: a face frame (4, Fig. 12) including: 5a main vent (46, Fig. 8/10 – the face frame 4 includes the main vent 46, as the main vent 46 is connected to the face frame 4 when in functional form, as the two elements are connected by the Applicants own special definition given on Page 8, Lines 22-27); and a plurality of first 

Regarding claim 152, Matsumi shows wherein each of the second snap joint members includes an elastic hook configured to be hooked on a corresponding one of the first snap joint members (Col. 6, Lines 44-47 – the second snap joint members are claws, which have hooks, that are configured to be hooked on the first snap joint members 78).  

Regarding claim 3, Matsumi shows wherein: 20the face frame (4, Fig. 12) includes a plurality of first positioning members (48, Fig. 10); the face plate includes a plurality of second positioning members (47, Fig. 10) at two opposite sides of the face plate (Fig. 10) and arranged centrosymmetrically (Fig. 10 – the plurality of second positioning members are arranged centrosymettrically, or symmetric with respect to a central point); and the plurality of first positioning members and the plurality of second positioning members are positioned and configured to be fitted in one-to-one correspondence to position and 25mount the face plate at the face frame (Col. 5, Line 61).  

Regarding claim 4, Matsumi shows wherein each of the first positioning 25Client Ref No. P201912095-WO-USAttorney Docket No. 00278.1060.OOUSmembers (48, Fig. 8/10) includes a fitting groove (Fig. 8 – Figure 8 shows the assembled invention including the plurality of second positioning members 47 fitting inside the groove of the first positioning members 48, as it has already been established that the first positioning members are made to fit the second positioning member) formed in the face frame (4, Fig. 10), and each of the second positioning members (47, Fig. 10) extends into the corresponding fitting groove (Fig. 8).  

Regarding claim 5, Matsumi shows wherein for a pair of first positioning 5member and second positioning member, at least one of a surface of the first positioning member in contact with the second positioning member or a surface of the second positioning member in contact with the first positioning member includes a contact convex rib (Fig. 8 – the surface of the second positioning member 47, as can be seen in Fig. 8 engaged with the first positioning member, is itself a contact rib, which is convex in nature, as it extends from element 46, into the first positioning member 48 (Fig. 10)).  

Regarding claim 7, Matsumi shows wherein: the face frame (4, Fig. 12) includes a plurality of first limiting members (79, Fig. 10 – the face frame 4 comprises of a limiting member 79, of which comprises of two specific locations between elements 48, or where the plurality of first limiting members are outlined, where the plurality of second limiting members 81 are configured to be fitted to) centrosymmetrically 15distributed at two opposite sides of the face frame (Fig. 11/12 – as the plurality of second limiting members are arranged centrosymmetrically, as are the specific locations of where the plurality of first limiting members are distributed centrosymmetrically at two opposite sides of the face frame 4); and the face plate includes a plurality of second limiting members (81, Fig. 11) configured to be fitted with the plurality of first limiting members in one-to-one correspondence to limit displacement of the face plate (Col. 6, Lines 47-48).  

Regarding claim 208, Matsumi shows wherein each of the first limiting members (79, Fig. 10) includes a limiting protrusion (Col. 6, Lines 47-48 – the first limiting members are comprised of a bent portion, or a limiting protrusion), each of the second limiting members (81, Fig. 11) includes a limiting groove (Fig. 11 – the limiting groove can be seen as the space between the top of the face plate and the bottom part of the claw of the second limiting member) provided in the face plate (2, Fig. 11), and the limiting protrusion is configured to extend into the limiting groove and abut against an inner wall of the limiting groove (Fig. 11/12, Col. 6, Lines 47-48).  

Regarding claim 10, Matsumi shows wherein the face frame is provided with an auxiliary vent (60, Fig. 10) adjacent to the main vent (Fig. 8/10 – the face frame 4 includes the main vent 46, as the main vent 46 is connected to the face frame 4 when in functional form, of which element 60, or the auxiliary air vent, is located adjacent to the main vent 46, and supplies air to the fan 53).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumi et al (US 5,193,355), hereinafter referred to as Matsumi, in further view of Gunji et al (US 6,393,856), hereinafter referred to as Gunji.

Regarding claim 6, Matsumi shows elements of the claimed invention as stated above in claim 3 including the second snap joint members, the face plate, and the second positioning members.
However, Matsumi lacks showing wherein the second snap joint 10members are provided at an upper side and a lower side of the face plate, and the second positioning members are provided at a left side and a right side of the face plate.  
Gunji (US 6,393,856), a air conditioner, is in the same field of endeavor as Matsumi which is an air conditioner. 
Gunji teaches wherein the second snap joint 10members (313/333, Fig. 20) are provided at an upper side (Fig. 20) and a lower side (Fig. 20) of the face plate (170, Fig. 20), and the second positioning members (355/356, Fig. 20) are provided at a left side and a right side of the face plate (Fig. 20).
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumi et al (US 5,193,355), hereinafter referred to as Matsumi, in further view of Lee et al (US 2017/0115028), hereinafter referred to as Lee.

Regarding claim 259, Matsumi shows the first limiting members, (Fig. 10), and a space for inserting a filter (52, Fig. 10). 
However, Matsumi lacks showing wherein at least two of the first limiting members include abutting protrusions facing the face frame directly, and a space for inserting a filter is formed between the face frame and the abutting protrusions.  
Lee (US 2017/0115028), an air conditioner with a filter, is in the same field of endeavor as Matsumi which is an air conditioner with a filter. 
Lee teaches wherein at least two of the first limiting members (130, Fig. 6) include abutting protrusions (135, Figs. 9/10) facing the face frame (100, Fig. 6) directly, and a space for inserting a filter (120, Figs. 3/6/10) is formed between the face frame and the abutting protrusions (Fig. 6/10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumi to incorporate the teachings of Lee to provide wherein at least two of the first limiting members include abutting protrusions facing the face frame directly, and a space for inserting a filter is formed between the face frame and the abutting protrusions, which would provide an air conditioner that allows a user to easily couple a cover member (¶0011).

Claims 11-13, 16, & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumi (US 5,193,355).

Regarding claim 511, Matsumi (US 5,193,355) shows a window air conditioner comprising: a main unit (1, Fig. 6); and a housing assembly (Fig. 6 – the main unit comprises of several parts that is the assembly of the housing) accommodating the main unit, the housing assembly including: a face frame (4, Fig. 10) provided at a front side of the main unit (Fig. 8 – the face frame is provided at a front side of the main unit that extends past the window base, inside the room), an outer peripheral wall (Fig. 7 – the outer peripheral wall can be seen in Fig. 7) of the face frame is located outside an outer peripheral wall of the main unit (Fig. 7), and the face 10frame including: a main vent (46, Fig. 8/10 – the face frame 4 includes the main vent 46, as the main vent 46 is connected to the face frame 4 when in functional form, as the two elements are connected by the Applicants own special definition given on Page 8, Lines 22-27); and a plurality of first snap joint members (78, Fig. 12) located at two opposite sides of the main vent (Fig. 8/12); and a face plate (Fig. 10 – the face plate comprises of elements 2, 5, 46, & 52) including: 15an air hole (5, Fig. 8) in communication with the main vent (Fig. 8 – the main vent 46 is in fluid communication with the air hole 5, as they are both inside the indoor mounting space A); and a plurality of second snap joint members (80, Fig. 11) distributed at two opposite sides of the face plate (Fig. 11) and arranged centrosymmetrically (Fig. 11 – the plurality of second snap joint members are arranged centrosymmetrically), the plurality of second snap joint members being configured to be fitted with the plurality of first snap joint members in one-to-one correspondence (Col. 6, Lines 44-47).  

Regarding claim 12, Matsumi shows wherein: the main unit includes: a chassis (7, Fig. 10); and a front cover plate (46, Fig. 10) provided at a front portion of the chassis (Fig. 8) and located above the 25chassis (Fig. 8), the front cover plate and the chassis forming an indoor mounting space (A, Fig. 8); the face frame is detachably mounted at a front side of the front cover plate to close over an opening of a front side of the indoor mounting space (Fig. 10 – the front cover plate 4 is detachably mounted to a front side of the cover plate 46).  

Regarding claim 13, Matsumi shows wherein the face frame includes a first engaging member (48, Fig. 10) at an inner peripheral wall of the face frame (Fig. 8/10), and the front cover plate includes a second engaging member (47, Fig. 10) in snap fit with the first engaging member (Fig. 8, Col. 5, Line 61).  

Regarding claim 1516, Matsumi shows wherein the front cover plate (46, Fig. 8) includes a protuberance (Fig 10 – as the Applicant outlines the protruberence to be the left, right, and upper structural elements of the front cover plate, as does Matsumi show in Fig. 10 with the left, right, and upper structural elements of the front cover plate 46) protruding in a direction towards or away from a center line of the face frame extending in a front and rear direction (Fig. 10 – the protuberance protrudes in a direction that is away from a center line of the face frame extending in a front and rear direction), the second engaging member (47, Fig. 8) being provided on the protuberance (Fig. 10).  

Regarding claim 19, Matsumi shows wherein the front cover plate is an integrally formed part or a sheet metal part (Fig. 8/10 – the front cover plate 46 is integrally formed part with element 2).  

Regarding claim 20, Matsumi shows further comprising: 20an air duct member (61, Fig. 8 – the air duct member 61 is a member located within an air duct) including an air flow channel (Fig. 8 – element 46 comprises of a grill with a channel where the air duct member is located) and located in the indoor mounting space (A, Fig. 8).

Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumi et al (US 5,193,355), hereinafter referred to as Matsumi, in further view of Gunji et al (US 6,393,856), hereinafter referred to as Gunji.

Regarding claim 14, Matsumi shows elements of the claimed invention as stated above in claim 13 including the first engaging member provided on the inner peripheral wall of the face frame, and the second engaging member provided on in the front cover plate.

Gunji teaches the first engaging member (335, Fig. 19) includes an engaging rib (311, Fig. 19) provided on the inner peripheral wall of the face frame (130, Fig. 19), and the second engaging member (313, Fig. 19) includes an engaging hole (314, Fig. 19) provided in the front cover plate (170, Fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsumi to incorporate the teachings of Gunji to provide wherein the first engaging member includes an engaging rib provided on the inner peripheral wall of the face frame, and the second engaging member includes an engaging hole provided in the front cover plate, which would help provide an arrangement that promotes a streamlined appearance without any of the securing means within sight (Col. 2, Lines – 20-24).

Regarding claim 1015, Matsumi shows elements of the claimed invention as stated above in claim 14 including the face frame.
However, Matsumi lacks showing wherein a rear surface of the engaging rib includes a guide surface extending obliquely in a direction from rear to front towards a direction towards a center line of the face frame, the center line extending in a front and rear direction.  
Gunji teaches wherein a rear surface of the engaging rib (311, Fig. 19) includes a guide surface (see Annotated Figure 1) extending obliquely in a direction from rear to front towards a direction towards a center line of the face frame (see Fig. 20/Annotated Figure 1 – the center line of the face frame extends through the middle or center axis of elements 130 & 170, as can be seen with the center point O in Fig. 20, of which the engaging rib 311 includes a guide surface that extends obliquely, or “ Neither perpendicular nor parallel” as defined by Merriam-Webster dictionary, in a direction from rear to front towards a direction towards a center line of the face frame 130, as the slanted surface is angled downward towards the center line O of the face frame 130), the center line extending in a front and rear direction (Fig. 19/20).




    PNG
    media_image1.png
    743
    680
    media_image1.png
    Greyscale

Annotated Figure 1

Allowable Subject Matter

Claims 17 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                         

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762